Citation Nr: 1236426	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a stomach disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2007 rating decision denied service connection for hearing loss, tinnitus, and a stomach disorder.  The December 2008 rating decision denied service connection for skin cancer.  The Veteran perfected his appeal as to the issues of entitlement to service connection for tinnitus, a stomach disorder, and skin cancer.  

In January 2011, the Veteran and his wife testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

In September 2011, the Board granted service connection for tinnitus and remanded the remaining claims for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011), are met.

As a preliminary matter, the Board observes that the most recent VA treatment records associated with the claims file are dated in May 2011.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to service connection for skin cancer, to include as secondary to herbicide exposure, at the time of the Board's September 2011 remand, it recognized that the Veteran's VA and submitted private treatment records associated with the claims file did not reveal a current diagnosis of skin cancer.  A December 2001 letter from Dr. Childress reporting that the Veteran had a past history of skin cancer and sun exposure and that he was complaining of increased growths on his arms, neck and face; and that examination revealed a delled plaque on the Veteran's left cheek, which he had biopsied to rule out another basal cell carcinoma.  Such represented the only evidence of a history of skin cancer, and the Board directed the RO/AMC to obtain the Veteran's complete private treatment records.  

In October 2011, the AMC requested that the Veteran submit authorizations for VA to obtain his private treatment records from Dr. Childress, Dr. Ballou, and the North Florida Hospital.  The Veteran submitted two authorizations, one in favor of Dr. Childress, and one in favor of Dr. Ballou.  He noted that VA had referred him to North Florida Hospital and that due to scheduling conflicts, he only used VA treatment.  VA received a November 2011 letter from Dr. Childress indicating that he did not have any of the Veteran's treatment records.  Dr. Ballou submitted a number of records, silent for skin cancer.  Of note is one treatment record from North Florida Hospital, already associated with the claims file, silent for skin cancer.  

There is still no medical evidence of current skin cancer.  The Veteran, in his August 2009 Substantive Appeal, asserted that he had skin cancer on three occasions after leaving active service and that, currently, he had additional cancer spots on the back of his neck and forearm.  He reported that he was being referred by his VA primary care physician to a skin cancer specialist at his next appointment for a physical.  Careful review of the Veteran's VA treatment records dated during the course of the appeal are silent for any complaint, treatment, diagnosis, or referral related to skin cancer.  The Veteran did not identity the physician to whom he was referred, and it is unclear if the skin cancer specialist mentioned is a VA or private physician.  

It is unclear to the Board if the Veteran indeed has current skin cancer.  To resolve this issue, and any subsequent issue as to etiology, the RO/AMC should afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the claim is being remanded for a VA examination, the Veteran should be provided another opportunity to supplement the record with any outstanding relevant private treatment records, and clarify if he underwent treatment by a VA or private skin cancer specialist during the course of the appeal.

As to the Veteran's claim of entitlement to service connection for a stomach disability, at the time of the Board's September 2011 remand, it observed that the Veteran underwent a VA examination in August 2007, wherein an inadequate negative nexus opinion was rendered.  The Board directed the RO/AMC to obtain outstanding VA and private treatment records and afford the Veteran another VA examination to determine the etiology of any diagnosed stomach condition.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

However, the AMC scheduled the Veteran for his VA examination in early November 2011, prior to obtaining the VA and private treatment records sought by the Board in its September 2011 remand.  The Veteran's representative, in an October 2012 Informal Hearing Presentation, asserted that the VA opinion was thus based on an incomplete record.  Indeed, some of the newly-associated treatment records demonstrate treatment in the 1990s for gastric ailments.  The RO/AMC should seek an addendum to the November 2011 VA examination report.  Barr, 21 Vet. App. 303, at 311. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's treatment records from the VAMC in Gainesville, Florida, dated from May 2011 to the present.  A specific request is made for any records demonstrating referral to a skin cancer specialist.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  

2.  Contact the Veteran and inform him that the only private treatment records currently associated with the claims file demonstrating treatment for skin cancer are dated in 2001, and that Dr. Childress submitted a negative response to the AMC's request for his complete private treatment records.  Request that he clarify if the skin cancer specialist to whom he was referred by a VA physician was VA or private physician.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, and allow him another opportunity to supplement the record with any relevant outstanding private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3.  After the above-referenced development is completed and all requested treatment records have been associated with the claims file, forward the Veteran's claims file to the examiner who conducted the VA examination in November 2011.  

The examiner must review the entire record and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current stomach disability was incurred in service, or is otherwise related to service, including his in-service treatment for viral gastroenteritis, or his exposure to gas fumes while working near and on ships.  

In this regard, the examiner should consider the Veteran's statements regarding his multiple instances of in-service treatment for stomach ailment and his statements of continuous symptoms of stomach problems after service.  

If the examiner who performed the November 2011 VA examination, or a suitable substitute, is not available, schedule the Veteran for another appropriate examination and have that examiner address the questions noted above.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the opinion or examination, and the examiners should note such review.  

A complete rationale should be provided for all opinions given.  

4.  Schedule the Veteran for a VA examination to determine the etiology of any skin cancer found present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

The examiner specifically must comment upon whether the Veteran has current skin cancer or residuals of skin cancer.  

If skin cancer or residuals of skin cancer are found, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that such was incurred in service, or is otherwise related to service, including the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Then, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

6.  Finally, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


